Citation Nr: 1501164	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at an August 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  A February 2009 rating decision denied entitlement to service connection for tinnitus and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final February 2009 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's tinnitus is as likely as not attributable to his active military service.



CONCLUSIONS OF LAW

1.  The February 2009 rating decision, which denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 20.1105 (2014).  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for tinnitus and grants the claim on the merits.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

New and Material Evidence

The Veteran originally submitted an application for entitlement for service connection for tinnitus in December 2008.  In a February 2009 rating decision, the RO denied the claim.  The Veteran did not appeal the February 2009 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In an October 2011 statement, the Veteran filed a claim to reopen entitlement to service connection for tinnitus.  A January 2012 rating decision reopened the claim but denied the claim on the merits.  The Veteran's appeal of this decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the February 2009 rating decision, which denied the claim of entitlement to service connection for tinnitus, the evidence of record included, service treatment records, a January 2009 VA audiological examination and statements from the Veteran.

New evidence added to the record since the February 2009 rating decision, consists of a December 2011 VA audiological examination, a January 2013 medical opinion, August 2014 testimony from the Veteran and additional statements from the Veteran.  Specifically, in an October 2011 claim and his August 2012 notice of disagreement, the Veteran stated his tinnitus onset during service.  Additionally, in August 2014 testimony, the Veteran stated his tinnitus onset during service.  

The Board finds that this evidence is new, particularly the August 2014 testimony, because it was not previously before VA decision makers.  The August 2014 testimony is also material because the Veteran testified his tinnitus onset during service and, as such, it provides an indication of a possible nexus between the tinnitus and service.  The claim was denied by the RO in the February 2009 rating decision, in part, based upon the January 2009 VA examiner's inability to provide a medical opinion because the Veteran could not recall when his tinnitus onset.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran satisfies the existence of the present disability standard for his tinnitus claim.  In January 2009, the Veteran underwent a VA audiological examination and indicated a current complaint of tinnitus.  In December 2011, the Veteran was afforded another VA audiological evaluation in which the VA examiner also indicated bilateral constant tinnitus.  Additionally, in August 2014 testimony, the Veteran asserted he experienced humming and buzzing.  Tinnitus is a condition a layperson can identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  Thus, the current disability element is established by the evidence.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Initially, the Board notes that the Veteran is service-connected for bilateral hearing loss due to in-service noise exposure.  Additionally, the Veteran's Form DD-214 lists his military occupation as a Flash Observer.  The Veteran stated, in August 2014 testimony, that this position entailed looking for flashes of incoming rockets to tell artillery where to fire their routes.  The Veteran also testified, as in other statements, that during artillery training he was exposed to an artillery blast as close as 100 feet.   As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

The Veteran has consistently reported that tinnitus first began during service.  As noted above, tinnitus is the type of condition that a lay person can identify.  Charles, 16 Vet. App. at 374.  In August 2014 testimony, the Veteran reported humming and buzzing in his ears, a symptom of tinnitus, and a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and continuously since service because his statements regarding the onset of the tinnitus are consistent.  In a January 2009 VA audiological examination report, the Veteran stated he had ringing for as long as he could remember but he did not recall having it as a child.  The Veteran was uncertain when it started but reported he had had it for at least 20 years.  In his October 2011 claim to reopen service connection for tinnitus, the Veteran stated he was exposed to loud noises while in the military and he started to experience ringing in his ears during this time.  In his August 2012 notice of disagreement, the Veteran reported a specific event in training when he was calling artillery rounds from inside a bunker and an incoming round exploded approximately 100 feet from his bunker.  These are consistent statements that show the Veteran maintains the tinnitus began during service.  

The Board finds the Veteran's statements as to the onset of his tinnitus to be credible and his statements are accorded significant evidentiary weight.  Moreover, the January 2009 VA examiner stated because the Veteran could not give a clear time as to the onset of tinnitus, she could not resolve the issue without resorting to speculation.  However, in August 2014 testimony, the Veteran reported he did not put a lot of thought into his answer of the onset of his tinnitus during the January 2009 VA examination report.  The December 2011 VA examiner only provided an opinion as the Veteran's recent clicking and recommended further evaluation if such did not subside, but did not opine as to the etiology of the Veteran's tinnitus.  A January 2013 VA medical opinion was obtained to address any delayed onset of the Veteran's tinnitus.  The January 2013 VA examiner indicated that as the interval between a noise exposure and the onset of tinnitus lengthens the possibility that tinnitus will be triggered by other factors increases and thus, as a result, it was the examiner's opinion that the Veteran's tinnitus was not due to delayed onset.  A December 1969 VA examination report also did not support the Veteran's tinnitus may have had a delayed onset, as such indicated the Veteran did not have tinnitus.  However, in August 2012 testimony, the Veteran explained that his tinnitus becomes more evident during quiet times.  Moreover, in August 2014 testimony, the Veteran denied any post-service occupational noise exposure or significant recreational noise exposure.  The Veteran also testified that he did not complain of tinnitus during service as he believed such a complaint would have been labelled shirking his duty.

The Veteran has consistently stated that the tinnitus began during service and clarified his reporting, during the January 2009 VA audiological examination, as to the onset of his tinnitus.  Additionally, the March 2013 examiner's opinion does not account for the Veteran's reported symptoms of tinnitus since service and thus the medical opinion is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the Veteran, in his August 2012 notice of disagreement, stated he was making the claim now because in the past he never felt that his injuries were anywhere as near as grave as many other veterans who he felt deserved more attention.

The Board finds that the Veteran is both competent and credible to report tinnitus during service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection tinnitus is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


